DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

 Response to Amendment
	Applicants amendment filed on 07/01/2022 has been entered. Claims 1-18 are still pending in this application.

Claim Rejections - 35 USC § 103
Claims 1, 5-6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch (US 20050225789) in view of Park et al. (US 20150099502).
Regarding claim 1, Ferlitsch teaches An information processing apparatus comprising (fig. 2) : a plurality of first plug-ins that are prepared according to a type of a data output apparatus for outputting data and collect data output from the data output apparatus (fig. 7: 704 and p0145: calling plugins such as: user-selected plugins; predetermined plugins responsive to criterion such as printer driver, printer model, printer configuration, printer condition, user, administrative grouping, document content, and/or document type); a single second plug-in (p0136: plugin optionally loading additional plugins for specific peer-peer network protocols, such as Simple Network Management Protocol (SNMP) ..) that receives data from the plurality of first plug-ins (p0135: component loading plugins associated with obtaining status from a device…),a plug-in management unit that controls activation and stop of the plurality of first plug-ins and the single second plug-in (fig. 7: 704: load plugins), wherein the single second plug-in is different from the plurality of first plug-ins (p0136: network protocol-second plugin, p0145: plugins).
Ferlitsch does not teach that receives data from the plurality of first plug-ins, transmit the received data to an external apparatus; and a plug-in management unit that controls activation and stop of the plurality of first plug-ins and the single second plug-in. 
Park teaches that receives data from the plurality of first plug-ins (plug-ins in fig. 5), transmit the received data to an external apparatus (fig. 5: 512 in fig. 5); and a plug-in management unit that controls activation and stop of the plurality of first plug-ins and the single second plug-in (P0070: The plug-in management module 513 installs, executes, deletes, or activate/deactivate the plug-ins 520).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferlitsch, to include receives data from the plurality of first plug-ins, transmit the received data to an external apparatus; and a plug-in management unit that controls activation and stop of the plurality of first plug-ins and the single second plug-in, in order to provide a method of customizing a configuration of a printing application automatically according to a user's authority and a mobile terminal performing the same suggested by Park (p0007)

Regarding claim 5, Ferlitsch in view park teaches the information processing apparatus according to claim 1, wherein the single second plug-in (p0136: device plugin optionally loading additional plugins for specific peer-peer network protocols, such as Simple Network Management Protocol (SNMP)) has an accumulation function for receiving data from plurality of first plug-ins (p0070: query the device by using a plugin to implement an SNMP device query, to determine device status.) and accumulating the received data and a transmission function for transmitting the data accumulated by the accumulation function to the external apparatus (Park: (fig. 5: 512 in fig. 5)). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 6, Ferlitsch in view park teaches the information processing apparatus according to claim 5, wherein the single second plug-in (p0136:SNMP plugin) accumulates data by the accumulation function before the data is transmitted by the transmission function (Park: (fig. 5: 512 in fig. 5)). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 11, limitations of claim 11 are substantially similar to limitations of claim 1, therefore it is rejected for the same reason as claim 1, in addition of Kasahara teaching an image processing apparatus comprising: an image processing unit that performs image processing (fig. 1: MFP) 

Claims 2-4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch in view of Park as applied to claim 1above, and further in view of Minami et al. (US 20190230242).

Regarding claim 2, Ferlitsch in view park does not explicitly teaches the information processing apparatus according to claim 1, wherein the plurality of first plug-ins have data acquisition function for acquiring data from the data output apparatus and a processing function for performing predetermined processing according to a type of acquired data.
Minami teaches the information processing apparatus according to claim 1, wherein the plurality of first plug-ins (Minami: fig. 4: plug-ins) have data acquisition function for acquiring data from the data output apparatus and a processing function for performing predetermined processing according to a type of acquired data (p0051: for example, data indicating the party that input the job, the type of the job (e.g., copying or printing), and the like is determined as the necessary data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferlitsch in view park, to include wherein the plurality of first plug-ins have data acquisition function for acquiring data from the data output apparatus and a processing function for performing predetermined processing according to a type of acquired data, in order for converting a format of image data are prepared for the image forming apparatus using plug-ins suggested by Minami (p0006).

Regarding claim 12, limitations of claim 12 are substantially similar to limitations of claim 2, therefore it is rejected for the same reason as claim 2, and transmits the data to the external apparatus (Kashara: p0022: a function for transmitting). 

Regarding claim 3, Ferlitsch in view park and Minami teaches the information processing apparatus according to claim 2, wherein plurality of first plug-ins (Minami: fig. 4: plug-ins) acquire data by the data acquisition function according to a state of processing by the processing function (p 0132: the device manager plugin querying the cache for previously stored status …). 
The rational applied to the rejection of claim 2 has been incorporated herein.

Regarding claim 4, Ferlitsch in view park and Minami teaches the information processing apparatus according to claim 2, wherein, according to a state of a hardware resource used in processing by the processing function, plurality of first plug-ins execute the processing (704 in fig. 7).
The rational applied to the rejection of claim 2 has been incorporated herein.

Claims 7, 17 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch in view of Park as applied to claim 6 above, and further in view of Kasahara (US 20190265931).

Regarding claim 7, Ferlitsch in view of Park does not teach the information processing apparatus according to claim 6, wherein the single second plug-in deletes data accumulated by the accumulation function after the data is transmitted by the transmission function. 
Kasahara teach the information processing apparatus according to claim 6, wherein the single second plug-in deletes data accumulated by the accumulation function after the data is transmitted by the transmission function (claim 3: once the transmission of the data in the single second data format is complete, delete the data in the first data format, corresponding to the data for which the transmission is complete, from the buffered data). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferlitsch in view park, to include wherein the single second plug-in deletes data accumulated by the accumulation function after the data is transmitted by the transmission function, in order to customizing a print job suggested by Kasahara (p0014).

Regarding claim 9, Ferlitsch in view of Park and Kashara teaches the information processing apparatus according to claim 1, wherein plurality of first plug-ins execute predetermined processing on collected data according to a type of the collected data (Kashara: p0031: the job management module 401 executes that job in accordance with the notification. Upon executing a job, the job management module 401 saves an execution history of that job in a job history DB).
The rational applied to the rejection of claim 7 has been incorporated herein. 

Regarding claim 17, Ferlitsch in view of Park and Kashara teaches the image processing apparatus according to claim 11, wherein the data collection unit performs predetermined processing (Kashara : p0033: job history DB 404 stores the execution history) on collected data in a case where the image processing of the image processing unit is not performed (Kashara: p0022: a function for holding setting values used by each function), and the transmission unit receives data on which the processing has been performed from the data collection unit, and transmits the data to the external apparatus (Kashara:p0022). 
The rational applied to the rejection of claim 7 has been incorporated herein. 

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch in view park as applied to claims 5 and 11 above, and further in view of Kobayashi et al.  (US 20190324833).
Regarding claim 8, Ferlitsch in view park does not teach the information processing apparatus according to claim 5, wherein the single second plug-in transmits data accumulated by the accumulation function in accordance with predetermined timing conditions by the transmission function. 
Kobayashi teaches the information processing apparatus according to claim 5, wherein the second plug-in transmits data accumulated by the accumulation function in accordance with predetermined timing conditions by the transmission function (p0024: The multifunction peripheral 120 transmits the operation history of its own to the server 130 in a periodical way). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferlitsch in view park, to include wherein the second plug-in transmits data accumulated by the accumulation function in accordance with predetermined timing conditions by the transmission function, in order to the service engineer can confirm the type of the error occurring in the multifunction peripheral 120 suggested by Kobayashi (p0024).

Regarding claim 18, limitations of claim 18 are substantially similar to limitations of claim 8, therefore it is rejected for the same reason as claim 8. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch in view park as applied to claim 5 above, and further in view of Suglura et al.  (US 20100071069). 
Regarding claim 10, Ferlitsch in view park does not teach the information processing apparatus according to claim 1, wherein the plug-in management unit controls an activation order of plurality of first plug-ins in accordance with predetermined conditions according to the number of prepared first plug-ins. 
Suglura teaches wherein the plug-in management unit controls an activation order of the first plug-ins in accordance with predetermined conditions according to the number of prepared first plug-ins (p0098: in order to activate the plug-in function modules 1401 (the function modules 1401c and 1401d in FIG. 4), it is required to activate the main function module 1401).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferlitsch in view park, to include wherein the plug-in management unit controls an activation order of the first plug-ins in accordance with predetermined conditions according to the number of prepared first plug-ins, in order to use use all function modules 1401 suggested by Suglura (p0098).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch in view park, and further in view of Kasahara (US 20190265931) and Kato (US 20140104638). 

Regarding claim 13, Ferlitsch in view park and Kashara teaches the image processing apparatus according to claim 11, wherein the image processing unit outputs job log data of executed processing, the log data accumulation unit accumulates the job log data (Kashara: p0022), and the transmission unit transmits the job log data, of which at least a part has been replaced with a hash value, to the external apparatus (Kashara: p0022). 
Ferlitsch in view park and Kashara does not teach he data collection unit replaces at least a part of the job log data collected from the log data accumulation unit with a hash value.
Kato teaches the data collection unit replaces at least a part of the job log data collected from the log data accumulation unit with a hash value (p0073: the job history management unit 505 uses Secure Hash Algorism (SHA) or another algorism).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferlitsch in view park and Kashara, to include the data collection unit replaces at least a part of the job log data collected from the log data accumulation unit with a hash value, in order to provide security for customer data suggested by Kato (p0010).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch in view park and Minami as applied to claim 12 above, and further in view of Nakashima (US 20210014366). 

Regarding claim 14, Ferlitsch in view park and Minami does not teach the image processing apparatus according to claim 12, wherein the image processing unit outputs image log data including image data of an image that is a target of executed processing, the log data accumulation unit accumulates the image log data, the data collection unit acquires text data by performing OCR processing on the image log data collected from the log data accumulation unit, and the transmission unit transmits the text data to the external apparatus. 
Nakashima teaches the image processing apparatus according to claim 12, wherein the image processing unit outputs image log data including image data of an image that is a target of executed processing, the log data accumulation unit accumulates the image log data, the data collection unit acquires text data by performing OCR processing on the image log data collected from the log data accumulation unit (p0054), and the transmission unit transmits the text data to the external apparatus (Kashara:p0022). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferlitsch in view park and Minami, to include wherein the image processing unit outputs image log data including image data of an image that is a target of executed processing, the log data accumulation unit accumulates the image log data, the data collection unit acquires text data by performing OCR processing on the image log data collected from the log data accumulation unit, and the transmission unit transmits the text data to the external apparatus, such that  job log records can be searched suggested by Nakashima (p0007). 

Regarding claim 15, Ferlitsch in view park and Minami and Nakashima teaches the image processing apparatus according to claim 14, wherein the data collection unit performs predetermined statistical processing on the acquired text data, and the transmission unit transmits a result of the statistical processing to the external apparatus (Nakashima: p0058: Moreover, the communication unit 310 sends a job log record search request to the Web server and receives a job log record as a search result). 
The rational applied to the rejection of claim 14 has been incorporated herein.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch in view park and Minami as applied to claim 12 above, and further in view of Takagi (US 20190235815). 

Regarding claim 16, Ferlitsch in view park and Minami does not teach the image processing apparatus according to claim 12, wherein the data collection unit removes, among the pieces of data received by the reception unit, at least data specifying the communication apparatus that has transmitted the data, and the transmission unit transmits data, of which at least a part has been removed, to the external apparatus. 
Takagi teaches wherein the data collection unit removes, among the pieces of data received by the reception unit, at least data specifying the communication apparatus that has transmitted the data, and the transmission unit transmits data, of which at least a part has been removed, to the external apparatus (p0057: the job history management unit 2002 deletes, from the external storage apparatus 204, the job history that is completely transmitted to the processing server 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferlitsch in view park and Minami, to include wherein the data collection unit removes, among the pieces of data received by the reception unit, at least data specifying the communication apparatus that has transmitted the data, and the transmission unit transmits data, of which at least a part has been removed, to the external apparatus, in order to control of an image forming apparatus that holds a job execution history suggested by Takagi (p0001).

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/          Primary Examiner, Art Unit 2677